Order entered December 30, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00996-CR
                                      No. 05-14-00997-CR
                                      No. 05-14-00998-CR

                       MICHAEL JERARD RICHARDSON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                                          ORDER


       The Court has before it appellant’s December 29, 2014 motion to dismiss the appeals.

Texas Rule of Appellate Procedure 42.2(a) requires that a motion to dismiss an appeal be signed

by both the appellant and the appellant’s attorney. The December 29, 2014 motion is not signed

by appellant.   Accordingly, we DENY the motion without prejudice to appellant filing a

subsequent motion, within FIFTEEN DAYS of the date of this order, that contains the signature

of both appellant and his attorney.


                                                     /s/   LANA MYERS
                                                           JUSTICE